

115 HR 3041 IH: Aquaculture Risk Reduction Act
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3041IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Mr. Crawford (for himself, Mr. Westerman, Mr. Abraham, and Mr. Aderholt) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Lacey Act Amendments of 1981 to provide an exception for a de minimus amount of fish or wildlife included in interstate commercial shipments, and for other purposes. 
1.Short titleThis Act may be cited as the Aquaculture Risk Reduction Act.  2.Exception for de minimus fish or wildlife in interstate commercial shipmentsSection 8 of the Lacey Act Amendments of 1981 (16 U.S.C. 3375) is amended by adding at the end the following: 
 
(d)De minimus fish or wildlife in interstate commercial shipmentsSection 3(a)(2) does not apply to a person transporting, selling, receiving, acquiring, or purchasing in interstate commerce a de minimus amount of fish or wildlife taken, possessed, transported, or sold in violation of any law or regulation of any State if such fish or wildlife was included in an interstate commercial shipment of fish or wildlife that were bred, hatched, or born in captivity for human consumption or for use for recreational or ornamental purposes, unless such inclusion was done knowingly or intentionally.. 